RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0330-WC


KENNETH TURNER                                                  APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-15-94425



COMMONWEALTH OF KENTUCKY,
DEPARTMENT OF CORRECTIONS;
HONORABLE JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD                                      APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

JONES, JUDGE: This petition for review comes to us following especially

protracted proceedings before the Administrative Law Judge (“ALJ”) and the

Workers’ Compensation Board (“Board”). The ALJ rendered his original findings
and conclusions on July 23, 2018. The claimant, Kenneth Turner, appealed to the

Board which remanded for additional findings with respect to the ALJ’s conclusion

that Turner suffered only a temporary injury that had fully resolved. In response,

the ALJ rendered additional findings on March 8, 2019, but did not alter his

ultimate conclusion that Turner suffered only a temporary injury. Another appeal

to the Board followed with the result being another remand and additional findings

by the ALJ but no change in result. Turner once again appealed to the Board. The

Board, still nonplussed with the ALJ’s analysis and review of the evidence,

remanded Turner’s claim a third time.

             Following this last remand, Turner petitioned our Court for review

arguing that the Board’s open-ended remand ignored his arguments, and that any

remand should be issued with instructions for the ALJ to assess the evidence

without regard to the opinion of Dr. Thomas O’Brien as that opinion was based on

an incomplete and inaccurate medical history. While we appreciate Turner’s

frustration, we cannot conclude that the Board erred as a matter of law. While

some areas of the report could affect its overall credibility, we cannot agree with

Turner that the Board erred in leaving the ultimate decision in the ALJ’s hands.

Therefore, we must affirm.




                                         -2-
                         I.   STATEMENT OF THE FACTS

             In 2015, Turner was 58 years old and employed by the Department of

Corrections as a full-time maintenance employee. He performed most of his duties

at the Kentucky State Penitentiary in Eddyville, Kentucky taking care of plumbing,

electrical, and air conditioning issues. Turner’s job duties required him to lift and

carry heavy items and climb ladders.

             On February 16, 2015, Turner was injured during the course and

scope of his employment. Turner had been on call and had worked the night shift

at the penitentiary. Turner worked overtime until approximately 2:00 or 3:00 p.m.

the next afternoon when he was sent to return a key to the yard office and go home.

After returning his key, Turner attempted to walk along a sidewalk within the

penitentiary. It had been snowing all night, and there was snow and ice on the

walkway. Turner slipped and fell on the icy sidewalk, injuring his hip, shoulder,

and neck and fracturing three ribs. Turner has readily admitted that his hip injury

and rib fractures have resolved, and he is no longer having any problems

associated with those injuries.

             The following week, on February 23, 2015, Turner visited his family

practitioner, Holly McCormick, APRN, with complaints of headaches, right

shoulder pain, and right-sided chest pain; but, it does not appear that Turner

complained of any neck pain at this time. Turner described his fall to Nurse


                                         -3-
McCormick. She ordered x-rays and a CT scan. The x-rays revealed a shoulder

abnormality of the clavicle and in the AC joint and broken ribs. Nurse McCormick

referred Turner to an orthopedic surgeon for his shoulder condition. Turner

returned to Nurse McCormick on March 4, 2015, with continued complaints of

pain in his right shoulder and ribs. He did not make complaints of neck pain at this

time either. Nurse McCormick referred Turner to the Trigg County Hospital

Rehabilitation Department (“Trigg County”) for physical therapy.

              Turner first complained of right upper extremity radicular pain

during his first physical therapy appointment on March 24, 2015. At a March 31,

2015 visit, Turner again complained of right upper extremity pain with headaches,

and the office notes indicate cervical pathology was suspected. Turner continued

his complaints on April 13, 2015. According to office notes, Turner had a positive

Spurling’s test for cervical radiculitis and demonstrated limited cervical range of

motion.

             Turner returned to Nurse McCormick again on April 6, 2015, because

of his neck pain, which he reported was gradually worsening since his fall. Nurse

McCormick noted that Turner reported to her that he had been having issues with

neck pain since his work accident, and that it had been coming on gradually after

the work accident. Nurse McCormick referred Turner to Dr. Chang after an MRI

revealed pathology within Turner’s shoulder, and Dr. Chang recommended Turner


                                         -4-
visit a cervical specialist. On May 7, 2015, Nurse McCormick noted that Turner

was still having difficulties with his neck and was awaiting a referral to an

orthopedic specialist for the condition. On July 16, 2015, Nurse McCormick

observed that the MRI of Turner’s neck was abnormal and wrote that “[t]his all

stems from a worker’s comp claim when he fell and hit his neck, head, and

shoulder area.”

             Turner was eventually referred to Dr. Gregory Lanford, who saw

Turner for an independent medical examination (“IME”) and a neurological

evaluation on September 17, 2015. Dr. Lanford diagnosed right C6 radiculopathy,

weakness in the right biceps, and absent right biceps jerk consistent with foraminal

stenosis at C5-6 on the right. Dr. Lanford observed that Turner did not experience

any of his current symptoms prior to the work injury. Dr. Lanford noted that

Turner had failed conservative treatment and recommended a cervical fusion at

C4-6. Dr. Lanford concluded that, without surgery, Turner would be at maximum

medical improvement.

             Dr. Paul Phillips, Jr., analyzed Dr. Lanford’s surgical

recommendation through a utilization review on September 29, 2015. Dr. Phillips

found the requested anterior cervical fusion at C4-6 was not medically necessary

and appropriate as the records did not include significant findings of recent

electrodiagnostic studies confirming negative cervical radiculopathy. Dr. Phillips


                                         -5-
indicated that the surgery was not pre-certified because Turner had not undergone

selective nerve root blocks.

             Dr. Berkman, a neurosurgeon, also saw Turner at the request of the

carrier. Dr. Berkman stated that the February 16, 2015, work-related injury caused

a right shoulder injury, cervical sprain, and exasperation of pre-existing cervical

spondylosis with a right C5 radiculopathy. Dr. Berkman recommended epidural

steroid injections at the C4-5 on the right and additional physical therapy for the

cervical spine problems.

             Turner’s workers’ compensation carrier ultimately denied the

proposed cervical fusion, at which time there was a lapse in treatment. By July 6,

2016, however, Turner obtained private insurance coverage and began treating

with Dr. John Yezerski for his shoulder and neck. Dr. Yezerski diagnosed a right

rotator cuff tear and adhesive capsulitis of the right shoulder. Dr. Yezerski initially

treated the condition conservatively with injections, but those measures failed and,

on August 1, 2016, Dr. Yezerski performed a total shoulder replacement, which

returned Turner to a functional range of motion and increased his strength. Dr.

Yezerski opined that following the surgery Turner had a 14% impairment to the

body as a whole. Dr. Yezerski provided Turner with a number of restrictions,

including prohibiting him from reaching overhead with his right arm. Since Turner

had to climb ladders to perform his maintenance job at the penitentiary, this


                                          -6-
precluded Turner from returning to the type of work he was performing at the time

of his injury. Dr. Yezerski indicated that Turner reached maximum medical

improvement on September 13, 2017.

            After the shoulder surgery, Turner again sought treatment for his neck

pain. Because his insurance would not permit a return to Dr. Lanford, Turner

visited Dr. Thomas Gruber on November 8, 2016, for neck pain and numbness.

Dr. Gruber first saw Turner on November 8, 2016, at which time he noted that

Turner’s issues were complicated insomuch as the cervical spine problems and

right shoulder problems made it hard to differentiate the cause of pain. An MRI

revealed degenerative disc disease with right foraminal stenosis at the C4-5 and

C5-6 levels along with disc herniation at both levels. Dr. Gruber agreed with Dr.

Lanford that a two-level fusion surgery was the appropriate treatment, which he

performed on February 6, 2017. Turner’s cervical condition improved following

the fusion, and Dr. Gruber recommended trigger point injections to improve

stiffness in Turner’s neck. Following a July 11, 2017, visit, Dr. Gruber concluded

Turner had reached maximum medical improvement for his neck condition and

could return to work. In an August 15, 2017, report, Dr. Gruber indicated that

Turner’s work injury exacerbated the pre-existing dormant, non-disabling

degenerative conditions in Turner’s cervical spine and concluded Turner had no

active impairment rating prior to the injury. He assigned Turner a 25% impairment


                                        -7-
rating and gave him several restrictions regarding lifting loads over twenty pounds

and turning his head.

             On August 12, 2015, Dr. Gregory Gleis performed an IME.

According to Dr. Gleis, a May 12, 2015 cervical spine x-ray and a June 25, 2015

cervical MRI revealed pre-existing degenerative changes. Dr. Gleis believed that

while Turner’s left shoulder condition was consistent with pain from the cervical

spine and his initial right shoulder symptoms were consistent with an AC joint

separation, Turner’s symptoms were now suggestive of referred cervical pain.

From Turner’s examination and medical records, Dr. Gleis found sufficient

correlation between the neck and right arm symptoms to conclude that the head

contusion from the February 16, 2015 incident could have caused Turner’s neck

injury. He determined that Turner was not yet at maximum medical improvement

for the cervical spine.

             On April 3, 2018, Dr. Thomas O’Brien also conducted an IME. He

diagnosed minor bruises/contusions to the shoulder, ribs, and hip as a result of the

work incident. Dr. O’Brien concluded Turner did not sustain a permanent injury in

the fall; rather, Turner’s rib and hip contusions resolved a few days after the

incident and his shoulder pain improved. Dr. O’Brien, who did not review

Turner’s physical therapy records, emphasized that Turner did not complain of

neck pain until almost two months after the work accident and relied upon his


                                         -8-
interpretation of the June 23, 2015 MRI scan of Turner’s cervical spine. Dr.

O’Brien concluded:

            Mr. Turner has a non-work-related, multilevel, cervical
            degenerative disc disease. The work activities of
            February 16, 2015, did not cause an injury to the cervical
            spine nor cause any type of temporary or permanent
            aggravation, acceleration or precipitation of this
            degenerative cervical condition above and beyond the
            natural history of progression of this condition in a
            middle-aged man. The two-month hiatus where there are
            no symptoms of neck pain or cervical radiculopathy
            effectively rules out a causal association with Mr.
            Turner’s neck symptoms and the ultimate surgical
            procedure that was carried out by Dr. Gruber in the form
            of a C4-C5, C5-C6 anterior cervical decompression and
            fusion procedure on February 6, 2017. Further support
            for my causation opinion comes from the objective
            imaging studies including the cervical MRI scan. The
            cervical MRI scan dated June 23, 2015 depicts
            longstanding, mild, degenerative disc changes at C4-C5
            and C5-C6 with no acute objective findings that can in
            any way be causally associated with an acute injury to
            the cervical spine resulting from the work incident of
            February 16, 2015.

Record (“R.”) at 322. Dr. O’Brien assessed a 0% impairment for the neck and

opined Turner could have returned to unrestricted work by May 12, 2015.

            Turner filed a Form 101 on November 11, 2018, seeking both

temporary and permanent wage and medical benefits for his work-related injuries.

In his Form 101, Turner alleged he sustained multiple injuries to multiple body

parts when he slipped and fell at work on February 16, 2015. Following a final

hearing, at which Turner testified, the ALJ rendered his decision on July 23, 2018.

                                        -9-
The ALJ relied heavily upon Dr. O’Brien’s opinions and determined that Turner

sustained only temporary injuries to the shoulder, ribs, and hip due to his work

accident. The ALJ awarded Turner temporary benefits from the date of the

accident until May 12, 2015, when he determined Turner had reached maximum

medical improvement. Turner appealed to the Board.

             On January 11, 2019, the Board issued an opinion vacating the ALJ’s

opinion and remanding the claim to the ALJ for a review of the evidence with

particular regard to Dr. O’Brien’s opinion. The Board acknowledged that Dr.

O’Brien’s opinion on causation was based in part on a partially incomplete medical

history insomuch as it did not contain Turner’s physical therapy records. The

Board directed the ALJ to review Dr. O’Brien’s opinion in the context of those

records and provide additional findings related thereto.

             On March 18, 2019, the ALJ issued his first decision on remand,

again finding that Turner had sustained only temporary injuries. Despite the

Board’s directions on remand, the ALJ did not reference the physical therapy

records or explain whether he considered how Dr. O’Brien’s failure to review

those as part of his IME might affect the reliability of Dr. O’Brien’s final opinion.

             Turner appealed, and on August 2, 2019, the Board rendered its

second opinion vacating and remanding the ALJ’s judgment. Although the Board

had directed the ALJ to provide a summary of the Trigg County records, the ALJ


                                         -10-
had failed to include the fact that Turner was experiencing cervical spine pain at

his appointments and did not reference the March 24 and 31 physical therapy

records in his summary. The Board noted that the ALJ’s only reference to the

physical therapy records was: “[w]hile there was some reference to neck

symptoms made at a physical therapy visit on March 24, 2015, as well as a

complaint to a nurse on April 6, 2015, the point made by Dr. O’Brien regarding the

late onset of symptoms is still persuasive.” R. at 1056. On remand, the Board

refused to direct the ALJ to issue an opinion without considering Dr. O’Brien’s

medical opinions altogether as Turner requested; instead, it directed the ALJ to

address all the records before him as they pertained to Turner’s cervical condition

and to explain that Dr. O’Brien did not review Turner’s physical therapy records in

the course of his evaluation.

             On October 22, 2019, the ALJ rendered his second opinion on

remand. The ALJ addressed the Trigg County physical therapy records briefly,

mentioning that Turner was seen on April 13, 2015, and referenced notes of

shoulder impingement, cervical complaints, apparent range of motion

measurements, and a possible Spurling’s test. However, the ALJ ultimately found

these records to be “illegible” and therefore of little evidentiary value. The ALJ

again failed to discuss the March 2015 physical therapy records and reiterated his

reliance upon Dr. O’Brien’s opinions without accounting for the fact that Dr.


                                        -11-
O’Brien rendered his opinion without the benefit of having reviewed all the

physical therapy records. The ALJ also noted the objective findings supporting Dr.

O’Brien’s opinions, including his review of the June 23, 2015 MRI.

             Turner again appealed to the Board, arguing that the ALJ had once

again failed to explain how he could rely on Dr. O’Brien’s conclusion with respect

to the cervical injury when it appeared that opinion incorrectly relied on the fact

that Turner had not complained of cervical pain to any of his providers in the

immediate aftermath of his fall. On February 7, 2020, the Board once again

vacated and remanded the ALJ’s judgment. The Board wrote:

             We note the ALJ has had multiple opportunities to
             provide an accurate review of the evidence but has failed
             to do so. In his latest decision, the ALJ only made a
             passing statement that the records from the Trigg County
             Hospital Rehabilitation Department are “illegible,” and
             did not reference the physical therapy records. We must
             therefore, again vacate the ALJ’s determinations, and
             remand for a complete review of the records, and those
             from the Trigg County Hospital Rehabilitation
             Department. The ALJ must then discuss the impact of
             the information contained in those records upon Dr.
             O’Brien’s opinion. After reviewing the evidence and the
             impact, the ALJ may make any determination supported
             by the evidence. We do not direct any particular result;
             however, any decision must be based upon an accurate
             review of the evidence and its impact.

R. at 1146 (emphasis added).

             This time, Turner did not wait for the ALJ to render another opinion.

Instead, Turner petitioned our Court for review of the Board’s opinion. Before us,

                                         -12-
Turner argues the Board abused its discretion insomuch as it should have (1) held

that Dr. O’Brien’s opinion cannot constitute substantial evidence supporting the

ALJ’s opinion; and (2) remanded the claim to the ALJ for new findings and

conclusions in conformity with that holding.

                                 II.   STANDARD OF REVIEW

                Pursuant to KRS1 342.285, the ALJ is the sole finder of fact in

workers’ compensation claims. Accordingly, the ALJ has the sole discretion to

determine the quality, character, weight, credibility, and substance of the evidence

and to draw reasonable inferences from that evidence. Paramount Foods, Inc. v.

Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985); McCloud v. Beth-Elkhorn Corp., 514
S.W.2d 46, 47 (Ky. 1974). “Moreover, an ALJ has sole discretion to decide whom

and what to believe, and may reject any testimony and believe or disbelieve

various parts of the evidence, regardless of whether it comes from the same

witness or the same adversary party’s total proof.” Bowerman v. Black Equip. Co.,

297 S.W.3d 858, 866 (Ky. App. 2009) (citing Caudill v. Maloney’s Discount

Stores, 560 S.W.2d 15, 16 (Ky. 1977)).

                On review, neither the Board nor the appellate court can substitute its

judgment for that of the ALJ as to the weight of evidence on questions of fact.

Shields v. Pittsburgh & Midway Coal Mining Co., 634 S.W.2d 440, 441 (Ky. App.


1
    Kentucky Revised Statutes.

                                           -13-
1982). “In short, appellate courts may not second-guess or disturb discretionary

decisions of an ALJ unless those decisions amount to an abuse of discretion.”

Bowerman, 297 S.W.3d at 866. Where the fact-finder’s decision is to deny relief

to the party with the burden of proof or persuasion, the issue on appeal is whether

the evidence in that party’s favor is so compelling that no reasonable person could

have failed to be persuaded by it. Carnes v. Tremco Mfg. Co., 30 S.W.3d 172, 176

(Ky. 2000).

              It falls to the Board to decide whether the ALJ’s finding “is so

unreasonable under the evidence that it must be viewed as erroneous as a matter of

law.” Ira A. Watson Department Store v. Hamilton, 34 S.W.3d 48, 52 (Ky. 2000);

KRS 342.285. “When reviewing the Board’s decision, we reverse only where it

has overlooked or misconstrued controlling law or so flagrantly erred in evaluating

the evidence that it has caused gross injustice.” GSI Commerce v. Thompson, 409
S.W.3d 361, 364 (Ky. App. 2012) (citing Western Baptist Hosp. v. Kelly, 827
S.W.2d 685, 687-88 (Ky. 1992)).

                                  III.   ANALYSIS

              As a primary matter, the Department of Corrections urges us to

dismiss this appeal as improperly taken from an interlocutory order. It points out

that the Board remanded the claim for additional analysis but did not dictate any

particular result, meaning the claim is not yet fully resolved. This same issue was


                                         -14-
addressed by the Kentucky Supreme Court in Hampton v. Flav-O-Rich Dairies,

489 S.W.3d 230 (Ky. 2016). In Hampton, the Court was presented with the

question of whether the Board’s opinion vacating an award and remanding for

additional proceedings was final for purposes of appeal even though the Board did

not specifically order or authorize the ALJ to reach a different result on remand.
Id. at 234. The Court ultimately held that a Board opinion is final where it sets

aside a prior award or determination of consequence and authorizes or requires the

entry of a different award on remand. Id. This is precisely what the Board’s

opinion did in this case. Therefore, we have jurisdiction to review the Board’s

opinion. “[L]ike any other issue in a workers’ compensation proceeding, the

appellate courts may review the Board’s decision to remand to the ALJ for error,

taking into consideration, however, the Board’s wide discretion to do so.” Tryon

Trucking, Inc. v. Medlin, 586 S.W.3d 233, 238 (Ky. 2019).

             Having determined that we have jurisdiction, we turn to the merits of

the petition. Turner argues that the Board erred in remanding his claim to the ALJ

without an explicit directive for the ALJ to reassess the evidence without

consideration or reliance on Dr. O’Brien’s opinion. To this end, Turner argues Dr.

O’Brien’s opinion is based on an inaccurate and incomplete history and therefore

cannot constitute substantial evidence pursuant to Cepero v. Fabricated Metals

Corp., 132 S.W.3d 839 (Ky. 2004).


                                        -15-
            We begin with the ALJ’s explanation of his reliance upon Dr.

O’Brien’s report. The ALJ stated as follows in his opinion:

            18. The ALJ finds that the report of Dr. O’Brien in this
            matter is the most comprehensive, thorough, and
            persuasive. Dr. O’Brien was also most familiar with the
            Plaintiffs [sic] medical history as demonstrated in his
            report. Dr. O’Brien diagnosed minor bruises and
            contusions to the shoulder, ribs, and hip as a result of his
            work incident but concluded that the Plaintiff did not
            sustain a permanent injury in the fall.

            19. Dr. O’Brien opined that the Plaintiff’s rib and hip
            contusions resolved a few days after the incident and that
            his shoulder pain improved. He also pointed out that the
            Plaintiff didn’t complain of neck pain until almost two
            months after the incident and concluded that the Plaintiff
            had non-work-related, multi-level, cervical degenerative
            disc disease and that the work injury of February 16,
            2015, did not cause an injury to the cervical spine.

            20. Dr. [O’Brien] convincingly stated that the Plaintiffs
            [sic] neck surgery was not related to the work injury and
            pointed out that the cervical MRI dated June 23, 2015,
            revealed longstanding, mild, degenerative disc changes at
            C4-5 and C5-6 with no objective findings showing work-
            relatedness.

            21. Dr. [O’Brien] also convincingly opined that the
            surgery performed by Dr. Yezerski on September 1,
            2016, had no causal relationship to the healed minor right
            shoulder bruise that the Plaintiff sustained on February
            16, 2015. He convincingly stated that had the work
            injury had [sic] caused the tear, he would have had an
            immediate onset of severe pain. Dr. O’Brien added that
            when the Plaintiff was seen in the emergency room, he
            did not have clinical findings of an acute and chronic
            rotator cuff tear and that Dr. Chang’s findings after the
            work injury supported a minor shoulder contusion and


                                        -16-
             not a traumatic rotator cuff tear or aggravation of a pre-
             existing rotator cuff, degenerative tear or impingement.
             Dr. O’Brien concluded therefore that the Plaintiffs [sic]
             shoulder surgery by Dr. Yezerski and cervical surgery by
             Dr. Gruber were not related to the work injury of
             February 16, 2015.

             22. Finally, Dr. O’Brien assessed a 0% impairment for
             the neck and shoulder and found that the Plaintiff could
             return to work unrestricted after the work incident by
             May 12, 2015. He also said that the Plaintiff needed no
             further medical treatment and was at [maximum medical
             improvement] as of May 12, 2015. While Dr. O’Brien
             found that the Plaintiff needed no restrictions due to the
             work injury. [sic] The opinions of Dr. O’Brien have
             convinced the ALJ and the ALJ thus finds that the
             Plaintiff sustained only temporary injuries that resolved
             as of May 12, 2015.

R. at 869-71.

             The Board agreed with Turner that Dr. O’Brien’s report was based

upon a flawed history – Dr. O’Brien did not review any of Turner’s physical

therapy records from March and April of 2015. However, the Board did not agree

with Turner that the ALJ erred in refusing to discount Dr. O’Brien’s report

wholesale.

             Turner repeatedly states that “[t]he Supreme Court [of Kentucky] has

specifically and unequivocally stated that when a doctor’s opinion is based on an

inaccurate or incomplete medical history, that doctor’s opinion cannot constitute

substantial evidence.” Appellant’s Br. at 20. This is a misstatement of the law.

Instead, our Supreme Court has held that “[w]hen a physician’s opinion is based on

                                        -17-
a history that is ‘substantially inaccurate or largely incomplete,’ that opinion

cannot constitute substantial evidence.” Eddie’s Service Center v. Thomas, 503
S.W.3d 881, 887 (Ky. 2016) (quoting Cepero, 132 S.W.3d at 842) (emphasis

added).

             In Cepero, an ALJ awarded a claimant benefits for an alleged work-

related knee injury based upon evidence from two doctors who indicated that his

knee condition was related to a work injury. However, neither doctor had been

informed that Cepero had suffered a severe knee injury several years prior. 132
S.W.3d at 842. The Board reversed the ALJ’s finding that the doctors’ opinions

were based upon substantial evidence and therefore sufficient to support findings

of causation. The Supreme Court of Kentucky affirmed, quoting the Board’s

holding:

             [I]n cases such as this, where it is irrefutable that a
             physician’s history regarding work-related causation is
             corrupt due to it being substantially inaccurate or largely
             incomplete, any opinion generated by that physician on
             the issue of causation cannot constitute substantial
             evidence. Medical opinion predicated upon such
             erroneous or deficient information that is completely
             unsupported by any other credible evidence can never, in
             our view, be reasonably probable.
Id. (emphasis added).

             In Eddie’s Service Center, the Supreme Court of Kentucky applied

Cepero to hold that an ALJ has the discretion to reject a medical report based on a


                                         -18-
substantially inaccurate understanding of the facts and medical history. 503
S.W.3d at 887-89. Our Supreme Court held that because of a number of internal

consistencies within the report, along with the doctor’s inaccurate understanding of

the facts, the report could not constitute substantial evidence. Id. at 889.

“Evidence is substantial if it is of ‘relevant consequence having the fitness to

induce conviction in the minds of reasonable men.’” Id. at 887 (quoting Smyzer v.

B.F. Goodrich Chemical Co., 474 S.W.2d 367, 369 (Ky. 1971)).

             Finally, this Court held in GSI Commerce that an ALJ was not

required to disregard a medical report that was “not ‘unsupported by other credible

evidence.’” 409 S.W.3d at 365. In that case, an employer contended that a

physician’s report could not be considered because it did not mention a prior

relevant injury; however, the doctor explained during deposition that he was aware

of the claimant’s past injury. Id. We differentiated between GSI Commerce and

Cepero, stating “[i]n Cepero, there was a complete omission of a significant and

clearly relevant past injury [and] the medical opinion described in Cepero was

completely unsupported by any other credible evidence.” Id. at 364 (emphasis in

original). Conversely, in GSI Commerce, the physician making the report was

aware of the prior injury and there was other evidence before the court

corroborating the physician’s opinion. Id. at 365.




                                         -19-
             We are not convinced that the facts before us are analogous to those

of Cepero or Eddie’s Service Center. Rather, we are persuaded that the facts

before us most closely resemble those of GSI Commerce. Turner accurately points

out that Dr. O’Brien did not have the opportunity to review his full medical

history, while the other doctors did. However, Dr. O’Brien did not arrive at his

medical determination solely on the basis of the partially flawed medical history

before him. Dr. O’Brien’s premise for concluding that Turner’s injuries were not

causally related to his work injury was not entirely based upon his somewhat

incomplete medical history – it was also based upon his interpretation of objective

medical data: Turner’s June 23, 2016 MRI. Dr. O’Brien opined that the MRI

“depicts longstanding, mild, degenerative disc changes at C4-C5 and C5-C6 with

no acute objective findings that can in any way be causally associated with an

acute injury to the cervical spine resulting from the work incident of February 16,

2015.” R. at 322.

              Additionally, we note that Dr. O’Brien states in his report that he

based his opinion, at least partially, on the lack of reference to any neck pain for

two months. Two months is approximately eight weeks. Turner fell on February

16, 2015. The first mention of neck pain in the physical therapy records is around

March 24, 2015, a period of five weeks and one day, less than two months but

greater than one month. It is entirely possible the ALJ could have determined that


                                         -20-
the physical therapy records would not have totally contradicted Dr. O’Brien’s

statements insomuch as Turner did not report neck pain to any medical provider in

the days, weeks, or even first month following his fall. Turner also testified that

his neck pain was not immediate, beginning a few weeks after his fall.

             Based on our review of the records, we agree with the Board. Dr.

O’Brien’s opinion, although based in part on an incomplete review of all the

medical records, is not so “substantially inaccurate or largely incomplete” that it

could not be considered substantial evidence by the ALJ. See Cepero, 132 S.W.3d

at 842. As such, we cannot disagree with the Board’s decision refusing to direct

the ALJ to reconsider the award without consideration of or reliance on Dr.

O’Brien’s opinion.

             In this circumstance, evaluating the credibility and proper weight of

Dr. O’Brien’s report falls on the ALJ. Paramount Foods, Inc., 695 S.W.2d at 419.

The ALJ may determine whom and what to believe when there is conflicting

evidence. Pruitt v. Bugg Brothers, 547 S.W.2d 123, 124 (Ky. 1977). The Board is

charged with making sure the ALJ’s opinion is based on an accurate understanding

of the facts and evidence. To date, the ALJ’s opinions have not demonstrated a

sufficient understanding of the record to allow the Board to confidently conclude

that the ALJ considered the scope of the issues before deciding that Dr. O’Brien’s

report was the most credible and reliable report before him. The Board cannot


                                         -21-
affirm the ALJ unless his determinations are based upon an accurate review of the

evidence and its impact. The ALJ must provide a sufficient basis for his

determination as the Board has directed. Kentland Elkhorn Coal Corp. v. Yates,

743 S.W.2d 47, 49 (Ky. App. 1988).

             In other words, as the Board instructed, on remand, the ALJ must

provide additional analysis. We urge the ALJ to follow the Board’s directives

with as much precision as possible as these litigants deserve finality. We suggest

the ALJ separately discuss each of the following in as much detail as possible to

provide the assurances the Board requires with respect to the record: (1) provide a

summary and analysis of the March and April records at issue highlighting any

complaints or references to cervical/neck pain or treatment; (2) summarize and

explain his understanding of Dr. O’Brien’s opinions regarding Turner’s neck injury

and the rationale underpinning those opinions, if any; (3) provide some explanation

of whether Dr. O’Brien’s failure to review the records at issue affected the ALJ’s

assessment of the credibility and reliability of Dr. O’Brien’s report, and the

explanation for such determination; and (4) in light of any such determination

explain how the ALJ considered Dr. O’Brien’s opinion in comparison to the other

opinions of record. If the ALJ does so, the Board must then accept the ALJ’s

ultimate findings so long as they are legally sufficient, as the Board has plainly




                                         -22-
determined that Dr. O’Brien’s opinion is capable of serving as substantial evidence

if supporting analysis is provided by the ALJ.

                               IV.    CONCLUSION

            In light of the foregoing, we AFFIRM the decision of the Workers’

Compensation Board remanding this matter for additional analysis by the ALJ.


            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Jeffery Roberts                           Lee Jones
Murray, Kentucky                          Pikeville, Kentucky

                                          Sara May
                                          Pikeville, Kentucky




                                        -23-